                                  RLED
                                MAiLROOM




                        CLERK, U.S. DISTRICT COURT I   Case Number: 1:17-cv-Ol303-AJT-TCB
                           ALEXANDRIA. VIRGINIA    i

                              Motion to Seal Case

Dear Judge,

Since my case below was settled and terminated on Sept 21,2018,1 kindly request to seal it.
Case Number: 1:17-cv-01303-AJT-TCB

Case Name:      Al-Mashhadani v. Challa et al




Best regard,

Arif Al-Mashhadani

7221 Carol Ln

Falls Church, VA 22042

Cell:(703)944- 6185
